Citation Nr: 0115483	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  01-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a right leg 
disability.

2. Entitlement to service connection for a disability 
manifested by bumps on the feet.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to March 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Regional Office 
(RO) that denied the veteran's claims for service connection 
for the disabilities at issue.  


FINDINGS OF FACT

1.  The veteran was treated during service for right knee 
complaints, but the symptoms resolved with treatment.

2.  No abnormalities of the right leg were found on the 
separation examination in February 1962.

3.  The veteran was involved in a motor vehicle accident more 
than 36 years following his discharge from service.

4.  He was treated for decreased sensation in the right lower 
extremity.

5.  The symptoms were attributed to the motor vehicle 
accident, and there is no clinical evidence linking any 
current disability of the right leg to service.

6.  There is no current medical evidence of a disability 
manifested by bumps on the feet.


CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

2.  A chronic disability manifested by bumps on the feet was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the information and evidence to substantiate a claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO obtained some of the veteran's 
private medical records and the veteran testified at a 
hearing at the RO that he doubted that records from some of 
his previous physicians were available.  

The record discloses that the April 2000 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claims.  The September 2000 statement of the 
case and the December 2000 supplemental statement of the case 
provided the veteran an explanation as to the evidence and 
law considered, and why his claims were denied.  These 
notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, the Nebraska 
Department of Veterans' Affairs.  These notifications were 
not returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible, and that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Factual background

The service medical records disclose that the veteran was 
seen in June 1959 and complained of knots on both feet for 
three months.  He stated that the condition had worsened in 
the previous few weeks.  He had no knowledge of being bitten 
by insects and no history of said complaints.  He did not 
attribute the complaint to his shoes.  An examination 
revealed bone spurs on the dorsum of both feet, involving the 
metatarsal bones, left greater than right. The veteran was 
seen for a sore right knee in September 1959.  There was no 
limitation of motion or effusion.  Some tenderness was noted.  
An X-ray study revealed a probable right bipartite patella.  
The impression was medial meniscus injury.  Treatment 
consisted of an Ace bandage and whirlpool.  A report dated 
the same day indicated that the veteran had fallen down 
stairs.  The diagnosis was internal derangement of the right 
knee.  In December 1959, the veteran twisted his right knee 
out of joint.  An anomalous bipartite patella was found on X-
ray.  

The service medical records also show that it was reported in 
February 1960 that the veteran had snapped his right knee out 
of joint, and had experienced previous trouble with the right 
knee.  An electric shock was noted in July 1960.  No findings 
concerning the feet or right leg were listed.  An X-ray study 
of the right ankle was taken in May 1961 for swelling, 
discoloration and pain at the site of the injury.  The X-ray 
study revealed that no fracture, dislocation or other osseous 
deformity was demonstrated.  The ankle mortise was intact.  
The feet and lower extremities were evaluated as normal on 
the separation examination in February 1962.

Private medical records dated from 1998 to 2000 have been 
associated with the claims folder.  The veteran was admitted 
to St. Joseph Hospital in May 1998 after he had been involved 
in a motor vehicle accident that day.  He sustained an open 
right patellar fracture.  During the hospitalization, an open 
reduction and internal fixation of the right patella fracture 
was performed.  The pertinent diagnosis was open right 
patellar fracture.  The veteran was seen for follow-up in 
February 1999.  He reported that his left toes were numb, 
especially when he was sitting still.  In January 2000, the 
veteran complained of decreased sensation at the top of his 
right foot.  An examination disclosed that the veteran 
demonstrated no extensor lag and good strength of extension 
in the right knee.  The examiner noted that the veteran's 
right leg had some complaints of decreased sensation mostly 
on the dorsum of his foot with some complaints of numbness 
and tingling.  The examiner could not think of any cause for 
the veteran's "complaints associated with his accident and 
injuries."  

An electromyogram later in January 2000 was consistent with 
peripheral neuropathy with a superimposed left Cheiralgia 
paresthetica.  The veteran was seen for a consultation for 
polyneuropathy later that month.  He reported a decreased 
sensation in his feet, especially the right foot.  The toes 
and the balls of his feet seemed more numb than the heels.  
He reported difficulty walking on an uneven surface because 
he was unable to perceive the unevenness.  He complained of 
decreased temperature sensation in his feet.  A review of 
systems indicated that the veteran had some joint pain and 
stiffness and difficulty walking as a residual from his motor 
vehicle accident.  Following an examination, the impression 
was that the veteran perhaps had residual injury in his right 
lower extremity from the motor vehicle accident in addition 
to a superimposed polyneuropathy.  

Records from Butler Hospital dated in 1998 and 1999 have also 
been associated with the claims folder.  The veteran reported 
in December 1998 that he had experienced a strange foot 
reaction several days earlier.  Apparently, he took his shoes 
off and his feet became extremely pruritic and very red.  
This lasted for about three hours and resolved without any 
medications.  The veteran knew of no exposure to anything 
different.  On examination, he had good pulses, good 
capillary filling and basically the feet were fine.  He had a 
little sensation in the right foot that was clinically noted 
as "related to the accident."  The examiner commented that 
he had no answer for this complaint other than an allergic 
reaction.  In May 1999, the veteran was seen for follow-up 
for hypertension and the injuries he sustained in the motor 
vehicle accident.  He had proprioception problems involving 
the right foot.  In September 1999, the veteran described 
having shooting pain in the right lower extremity.  The 
examiner stated that this certainly seemed to be a neuropathy 
related to the previous motor vehicle accident.  

Department of Veterans Affairs (VA) outpatient treatment 
records dated in 1999 and 2000 are of record.  The veteran 
was seen in February 2000 for follow-up primarily regarding 
the right lower extremity as a result of an automobile 
accident and the examiner noted that one of the veteran's 
problems was the fact that he had neurologic damage to the 
nerves in his right foot.  

An undated statement from E.F. was received at the November 
2000 hearing at the RO.  She stated that she recalled an 
electric shock while the veteran was in service.  She was 
visiting him at that time.  She added that the veteran's feet 
were exceptionally tired.  

A statement from the veteran's former wife, a registered 
nurse, was also submitted at the hearing.  She recalled that 
the veteran sustained injuries between September 1960 and 
July 1961, and that each incident involved the right knee 
and/or leg.  She reported that, in October 1960, the veteran 
was testing transmitters and a jolt caused bilateral 
posterior tendon injuries to both lower legs along with nerve 
conduction/functioning loss throughout his entire body.  She 
also related that in the spring of 1961, the veteran fell 
down a flight of stairs while carrying a transmitter weighing 
85 pounds, and injured his right leg and knee.  She added 
that the soft tissue injury took many weeks to heal.  
Finally, she noted that while serving with USO shows in 1969, 
the veteran sustained third degree burns to the knees, shins 
and pedal dorsum.  

By letter dated in November 2000, the RO contacted Dr. 
Bottom, a physician who the veteran stated had treated him 
for complaints involving his knees.  In, response, it was 
reported that there were no records for the veteran.

Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131.

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection), subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran asserts that service connection is warranted for 
a right leg disability and for bumps on the feet.  The Board 
acknowledges that the service medical records reflect 
treatment on several occasions for complaints pertaining to 
the right lower extremity and the feet.  However, there is no 
clinical evidence of any chronic disability in service.  In 
this regard, the Board observes that the veteran was seen for 
knots of the feet in June 1959, and bone spurs on the dorsum 
of the feet were found.  He was treated for a meniscus injury 
of the right knee in September 1959, and for complaints 
involving the right ankle in May 1961.  It is significant to 
point out, however, that no abnormalities of the right leg or 
either foot were present on the separation examination in 
February 1962.  Thus, any injury in service was acute and 
transitory and resolved without residual disability.  

The Board concedes that the veteran was seen in May 1998 
following a motor vehicle accident.  He sustained a fracture 
of the right patella.  Additional treatment records 
demonstrate that he received treatment for injuries incurred 
in that accident.  The records indicate that he had decreased 
sensation in his right leg, mostly on the dorsum of the foot.  
The veteran had what was described as a strange foot reaction 
in December 1998.  The examiner suggested that it was an 
allergic reaction.  It was concluded in January 1999 that he 
had residual injury in the right lower extremity and it was 
attributed to the motor vehicle accident.  Similarly, it was 
found in September 1999 that the veteran had neuropathy that 
was related to the accident.  The Board also points out that 
when seen by the VA in February 2000, the examiner commented 
that the veteran's problems were due to neurologic damage to 
the nerves in his right foot.  

In a statement from the veteran's former wife, she described 
various injuries the veteran had sustained during service.  
The fact remains, however, that the service medical records 
do not confirm any chronic residuals of these injuries.  The 
Board emphasizes that no abnormalities of the right leg or 
feet were demonstrated on the separation examination in 
February 1962.  Indeed, the only medical evidence concerning 
the etiology of the veteran's current disabilities is to the 
effect that they are due to the motor vehicle accident 
sustained many years after service.  It is also not even 
clear from the record that any disability associated with 
bumps on the feet is present.  The medical evidence of record 
is of greater probative value than the evidence submitted on 
behalf of the veteran, to include his hearing testimony.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claims for service connection for a 
right leg disability or for bumps on the feet.  

Finally, the Board notes that reference in the record has 
been made to injuries the veteran sustained while working on 
USO shows in 1969.  It must be observed, however, that there 
is no indication that the veteran was on active duty at that 
time.  Therefore, service connection may not be granted for 
any disability incurred at that time.  


ORDER

Service connection for a right leg disability is denied.

Service connection for a disability manifested by bumps on 
the feet is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

